DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Terry on March 16, 2022.
The application has been amended as follows: 
1. (Currently amended) A shower entertainment system, comprising:

a horizontally extendable shower rod comprising a first portion and a second portion, wherein the second portion is configured to retract into and extend from a channel disposed within the first portion;

a housing integrally formed with the first portion of the shower rod;

a plurality of lights disposed along an exterior surface of the shower rod; 

a plurality of speakers disposed within the housing, the plurality of speakers configured for playing sounds;

a processor disposed within the housing, the processor communicably coupled to the plurality of lights and the plurality of speakers, the processor configured for: 1) receiving audio data, via radio frequency, and playing said audio data on the plurality of speakers, and 2) activating and deactivating the plurality of lights; 

an exposed groove disposed along a top of the housing and extending from a first end of the housing to a second end of the housing, the groove configured for insertion of a plurality of hooks from which a shower curtain is hung, wherein the groove is configured to accept insertion of said plurality of hooks from a top direction, and further configured to allow removal of said plurality of hooks via an upwards movement; and

a rechargeable battery disposed within the housing, the rechargeable battery configured for providing power to the plurality of lights, the plurality of speakers and the processor.

11. (Currently amended) A shower entertainment system, comprising: 
a horizontally extendable shower rod comprising a first portion and a second portion, wherein the second portion is configured to retract into and extend from a channel disposed within the first portion; 
 a housing integrally formed with the first portion of the shower rod; 
a plurality of lights disposed along an exterior surface of the shower rod; a plurality of speakers configured for playing sounds; a processor communicably coupled to the plurality of lights and the plurality of speakers, the processor configured for: 
1) receiving audio data, via radio frequency, and playing said audio data on the plurality of speakers, and 
2) activating and deactivating the plurality of lights; a user interface communicably coupled with the processor; and a rechargeable battery configured for providing power to the plurality of lights, the plurality of speakers and the processor.  
an exposed groove disposed along a top of the housing and extending from a first end of the housing to a second end of the housing, the groove configured for insertion of a plurality of hooks from which a shower curtain is hung, wherein the groove is configured to accept insertion of said plurality of hooks from a top direction, and further configured to allow removal of said plurality of hooks via an upwards movement; and
a rechargeable battery configured for providing power to the plurality of lights, the plurality of speakers and the processor.

Allowable Subject Matter
In view of further search and amended claims, claims 1-20 are allowed.
The following  is  an  examiner’s  statement  of  reasons  for  allowance of   claims 1-20:
Claims 1-20 are allowed in view of Examiner’s Amendment and accompanying remarks filed on January 21, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654